      Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

EDWARD ZELTMAN,

                              Plaintiff,

       -against-                                            1:20-CV-0571 (LEK/CFH)

INFINIGY SOLUTIONS, LLC, et al.,

                        Defendants.
____________________________________

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Edward Zeltman brings this action under Title I of the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. § 1201, the Uniformed Services Employment and

Reemployment Rights Act (“USERRA”), 38 U.S.C. § 4301 et seq., and New York common law

against Infinigy Solution, LLC (“Infinigy”), Charles Smith, Jeffrey Gutowski, and John

Stephens. Dkt. No. 19 (“Amended Complaint”) ¶¶ 1, 5–8.

       Now before the Court is Defendants’ motion to dismiss the amended complaint under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

granted. Dkt. No. 21-4 (“Defendants’ Memorandum of Law”). Plaintiff opposes Defendants’

motion, and Defendants filed a reply. Dkt. Nos. 23 (“Response”); 24 (“Reply”).

       For the following reasons, the motion is granted in part and denied in part.

II.    BACKGROUND

       The Court draws all facts, which are assumed to be true, from the amended complaint.

Bryant v. N.Y. State Educ. Dep’t, 692 F.3d 202, 210 (2d Cir. 2012).
      Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 2 of 12




        Plaintiff is a veteran of the United States Army Reserves who was employed by Infinigy

as a construction manager from January 2, 2019 to March 18, 2019. Am. Compl. ¶¶ 9–10, 18.

During that time, he faced constant disparaging comments about his status as a military veteran

from Smith, Plaintiff’s direct supervisor. Id. ¶¶ 11–12. Smith’s comments included statements

that the military never prepared Plaintiff for his position with Infinigy and that Plaintiff was

“retarded” and “autistic” in relation to his military background. Id. ¶ 12.

        Plaintiff’s duties as a construction manager included coordinating with outside

contractors, handling contract bidding, and walking construction sites. Id. ¶ 10. On or around

March 13, 2019, Gutowski, an Infinigy vice present and part owner, told Plaintiff he would soon

be sent to North Carolina to perform heavy manual labor on a construction project. Id. ¶¶ 7, 13.

This marked a significant departure from Plaintiff’s duties up until that point. Id. ¶ 13. On March

15, 2019, Gutowski instructed Plaintiff and three other employees to travel in a rented U-Haul

truck to the home of Infinigy CEO Stevens. Id. ¶¶ 8, 14. Once there, they were to move a saw

weighing between 600 and 800 pounds from Stevens’ garage onto the truck, drive to another

residence about ten miles away, and exchange the saw for a similar saw stored in the garage of

that residence. Id. ¶ 14.

        While walking to Stevens’ garage to retrieve Stevens’ saw with his coworkers, Plaintiff

slipped on ice and landed on his left shoulder. Id. ¶ 15. Plaintiff felt he had not seriously injured

himself and continued working. Id. Later, in the process of exchanging the saws, Plaintiff injured

his back while loading the other saw onto the truck. Id. ¶ 16. Plaintiff was examined by a

physician assistant that day. Id. ¶ 17. He was restricted from “sitting, standing, or driving for

more than thirty minutes at a time, from lifting, pushing, or pulling, from bending or twisting,

from kneeling or squatting, from prolonged walking, and from operating machinery.” Id. On



                                                  2
       Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 3 of 12




March 18, 2019, Plaintiff informed Smith of his inability to perform additional heavy work in

North Carolina and requested that Smith not send him there. Id. ¶ 18. Smith told Plaintiff he

would have to go, or he was going to be fired. Id. Plaintiff then told Gutowski what he had told

Smith and produced a medical note attesting to his incapacity. Id. Gutowski fired Plaintiff and

commented that he could not “believe [Plaintiff was] doing this to us.” Plaintiff’s March 15,

2019 injury has substantially limited him from “sitting, standing, lifting, pushing, pulling,

bending[,] twisting, kneeling or squatting, walking, and operating machinery.” Id. Plaintiff

obtained a right-to-sue letter from the United States Equal Employment Opportunity

Commission. Id. ¶ 20.

        Plaintiff requests unspecified compensatory damages and punitive damages, as well as

court costs and a declaration that Defendants’ actions and omissions violated Plaintiff’s rights

under the ADA and USERRA. Id. at 7.

III.    LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter . . . ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

plausibility standard “asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. at 678 (citing Twombly, 550 U.S. at 556). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Put another way, a claim is plausible if it is

supported by “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence of [the alleged misconduct].” Twombly, 550 U.S. at 556. In assessing whether this

standard has been met, courts “must accept all allegations in the complaint as true and draw all



                                                    3
      Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 4 of 12




inferences in the light most favorable to the non-moving party[] . . . .” In re NYSE Specialists

Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007) (internal citation omitted). “Pro se submissions are

reviewed with ‘special solicitude,’ and ‘must be construed liberally and interpreted to raise the

strongest arguments that they suggest.’” Cordero v. Semple, 696 Fed. Appx. 44, 45 (2d Cir.

2017) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 417, 474–75 (2d Cir. 2006)).

IV.    DISCUSSION

       A. ADA Claims Against Infinigy, Stevens, and Gutowski

       Defendants seek to dismiss Plaintiff’s discrimination claims on the ground that Plaintiff

has failed to allege that he was disabled within the meaning of the ADA, arguing that he has pled

facts amounting to only “a minor or transitory injury.” Defs.’ Mem. of Law at 4–5. The Court

disagrees.

       For Plaintiff to state a claim for prima facie discrimination under the ADA, he must

allege that: “(1) [his] employer is subject to the ADA; (2) [he] is disabled within the meaning of

the ADA; (3) [he] is otherwise qualified to perform the essential functions of [his] job with or

without accommodation; and (4) [he] suffered an adverse employment action because of [his]

disability.” Chesebro v. Town of Guilderland, No. 18-CV-1294, 2019 U.S. Dist. LEXIS 139738,

*16–17 (N.D.N.Y. Aug. 19, 2019) (quoting Harvin v. Manhattan & Bronx Surface Transit

Operating Auth., 767 F. App’x 123, 127 (2d Cir. 2019)). As a court in this Circuit articulated:

               The ADA defines “disability” as “(A) a physical or mental
               impairment that substantially limits one or more major life activities
               of such individual; (B) a record of such impairment; or (C) being
               regarded as having such an impairment.” 42 U.S.C. §
               12102(1). Major life activities include standing, lifting, bending,
               speaking, and working. Id. § 12102(2)(A). Under the EEOC’s
               regulations, “[t]he term ‘substantially limits’ shall be construed
               broadly in favor of expansive coverage, to the maximum
               extent permitted by the terms of the ADA and ‘is not meant to be a
               demanding standard.’” Parada v. Banco Indus. De Venezuela, C.A.,

                                                 4
      Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 5 of 12




               753 F.3d 62, 69 n.3 (2d Cir. 2014) (quoting 29 C.F.R. §
               1630.2(j)(1)(i)). As a result, “[a]n impairment need not prevent, or
               significantly or severely restrict, the individual from performing a
               major life activity in order to be considered substantially
               limiting.” Id. (quoting 29 C.F.R. § 1630.2(j)(1)(ii)).

Horsham v. Fresh Direct, 136 F. Supp. 3d 253, 262 (E.D.N.Y. 2015).

       Defendants argue that “temporary impairments with little or no long-term permanent

impact are not disabilities under the ADA.” Defs.’ Mem. of L. at 4. However, Plaintiff alleges

that his injury occurred March 15, 2019 and “has substantially limited him.” Am. Compl. ¶ 19.

The Court acknowledges that Plaintiff’s characterization of his injury might be read to mean that

Plaintiff was limited in his ability to engage in the specified life activities merely at some point

after the injury. See id. In context, however, and keeping in mind that pro se complaints should

be “interpreted to raise the strongest arguments that they suggest[,]” his statement is better read

as indicating that Plaintiff has been continually limited by his injury up to or beyond the date

upon which he commenced this action. See Cordero, 696 Fed. Appx. at 45 (quoting Triestman,

470 F.3d at 474–75). Plaintiff filed this claim on September 21, 2020. Am. Compl. at 1. It has

been over a year since Plaintiff’s injuries, rendering his impairment more than transitory as a

statutory matter. See § 12102(3)(B). Further, several of the activities identified by Plaintiff as

having been substantially limited, including standing and lifting, are major life activities.

Horsham, 136 F. Supp. 3d at 262. Plaintiff has therefore demonstrated that his injury constituted

a disability within the meaning of the ADA. See Chesebro, 2019 U.S. Dist. LEXIS 139738 at

*16–17 (quoting Harvin, 767 F. App’x at 127).

       Defendants do not contest Plaintiff’s allegation that Infinigy is subject to the ADA, that

he was otherwise qualified to perform the essential functions of his job, or that he suffered an

adverse employment action due to his inability to work (i.e., because of his disability, in light of



                                                  5
      Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 6 of 12




allegations demonstrating that his injury qualifies as such). Plaintiff thus states a discrimination

claim under the ADA.

        Defendants seek to dismiss Plaintiff’s discrimination claims as asserted individually

against Stevens and Gutowski. Defs.’ Mem. of Law at 6. Defendants argue, correctly, that an

individual may not be held personally liable under the ADA. See id. (citing Sherman v. County

of Suffolk, 71 F. Supp. 3d 332, 343 (E.D.N.Y. 2014); King v. Town of Wallkill, 302 F. Supp.

279, 295 (S.D.N.Y. 2004); Menes v. CUNY Univ. of N.Y., 92 F. Supp. 2d 294, 306 (S.D.N.Y.

2000)). Consequently, Gutowski and Stevens cannot be held personally liable for the alleged

discrimination.

        Plaintiff thus states a discrimination claim under the ADA against Infinigy, but not

against Stevens or Gutowski individually.

        B. USERRA Claims Against Infinigy, Stevens, and Gutowski

        Defendants seek to dismiss Plaintiff’s discrimination claims under USERRA, arguing

that Plaintiff has failed to plausibly allege facts supporting a claim that he was discriminated

against based upon his previous military service. Defs.’ Mem. of Law at 7. The Court agrees.

        USERRA provides that “[a] person who . . . has performed . . . in a uniformed service

shall not be denied . . . retention in employment . . . or any benefit of employment by an

employer on the basis of that . . . performance of service[.]” 38 U.S.C. § 4311(a). “An employer

shall be considered to have engaged in actions prohibited . . . under subsection (a), if the person's

. . . service . . . in the uniformed services is a motivating factor in the employer's action, unless

the employer can prove that the action would have been taken in the absence of such . . .

service[.]” Id. § 4311(c)(1). To state a claim, a plaintiff must plead “facts upon which it could

plausibly be inferred that his military service . . . was a ‘substantial or motivating factor’” in the



                                                   6
      Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 7 of 12




adverse employment action against him. Hunt v. Klein, 476 F. App’x 889, 891 (2d Cir. 2012)

(quoting NLRB v. Transp. Mgmt., 462 U.S. 393, 401 (1983)). “When the company official who

makes the decision to take an adverse employment action is personally acting out of hostility to

the employee’s membership in or obligation to a uniformed service, a motivating factor

obviously exists.” Staub v. Proctor Hosp., 562 U.S. 411, 417 (2011).

       Alternatively, “if a supervisor performs an act motivated by antimilitary animus that is

intended by the supervisor to cause an adverse employment action, and if that act is a proximate

cause of the ultimate employment action, then the employer is liable under USERRA.” Id. at 422

(emphasis in original). “[U]nder such a ‘cat’s paw’ theory of discrimination[,]” an employer can

be held liable “only if the decisionmaker ‘relies on facts provided by the biased supervisor’ in

deciding to take an adverse employment action.” Emmanuel v. Cushman & Wakefield, Inc., No.

13-CV-2894, 2015 U.S. Dist. LEXIS 113280, at *21 (S.D.N.Y. Aug. 26, 2015) (quoting Staub,

562 U.S. at 421). “Absent such reliance, the supervisor’s biased act should not be considered a

proximate cause of the adverse employment action.” Emmanuel, 2015 U.S. Dist. LEXIS 113280,

at *21 (quoting Staub, 562 U.S. at 421).

       Plaintiff alleges that Smith was Plaintiff’s direct supervisor at the time of Smith’s anti-

military insults. Am. Compl. ¶¶ 11–12. The Court assumes that Smith’s insulting

characterizations of Plaintiff were intended to cause Plaintiff’s termination and that these

characterizations qualify as “facts” upon which an employer might rely in deciding to terminate

an employee. See Emmanuel, 2015 U.S. Dist. LEXIS 113280, at *21 (quoting Staub, 562 U.S. at

421). Plaintiff still fails to plausibly allege facts permitting an inference that Gutowski, who fired

Plaintiff, or the remaining Defendants relied on Smith’s insults in deciding to fire Plaintiff. See

id. (quoting Staub, 562 U.S. at 421). As Defendants point out, “it is not alleged that Mr.



                                                  7
      Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 8 of 12




Gutowski ever commented upon, or made reference to, [P]laintiff’s previous military service[,]”

Defs.’ Mem. of Law at 8, that “Stevens or Infinigy Solutions made any comments or

discriminated . . . based upon [Plaintiff’s] prior military service,” id., or that Stevens “played any

role whatsoever in [P]laintiff’s termination,” id. at 9.

       Plaintiff’s allegation that “[i]n light of the repeated and constant denigration by defendant

Smith, regional manager of Infinigy, of Plaintiff’s status as a military veteran, such protected

status was a substantial or motivating factor in Infinigy’s adverse employment action in

terminating Plaintiff[,]” Am. Compl. ¶ 30, can be read two ways, neither of which alleges facts

demonstrating Plaintiff’s service was a substantial or motivating factor in the adverse

employment action, or that Defendants relied upon Smith’s statements in their adverse

employment action. On one reading, Plaintiff alleges that the combination of Smith’s anti-

military insults and status as regional manager of Infinigy inherently renders Plaintiff’s protected

status a substantial or motivating factor. This conclusory allegation is insufficient because a

plaintiff’s protected status being a substantial or motivating factor is itself an element of the

claim. See Hunt, 476 F. App’x at 891 (quoting NLRB, 462 U.S. at 401). On another, Plaintiff

argues in conclusory fashion that the Court should presume from Smith’s influential position

within the company that Gutowski in fact relied upon Smith’s insults in deciding to terminate

Plaintiff. See Am. Compl. ¶ 30. But Plaintiff’s reliance argument is, then, bereft of allegations

demonstrating Gutowski’s purported reliance on the insults, and thus equivalent to a bald legal

conclusion that “the decisionmaker relie[d] on facts provided by the biased supervisor.” See

Emmanuel, 2015 U.S. Dist. LEXIS 113280, at *21 (quoting Staub, 562 U.S. at 421).

       Plaintiff has not pled facts creating an inference that his military service was a

“substantial or motivating factor” in Defendants’ decision to fire Plaintiff, or that Defendants



                                                   8
      Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 9 of 12




“relie[d] on facts provided by” Smith in making this decision. See Hunt, 476 F. App’x at 891

(quoting NLRB, 462 U.S. at 401); Emmanuel, 2015 U.S. Dist. LEXIS 113280, at *21 (quoting

Staub, 562 U.S. at 421). Plaintiff therefore fails to state a discrimination claim under USERRA

against Infinigy, Gutowski, or Stevens, on either the traditional or “cat’s paw” theory of

discrimination. Since this claim fails regardless of who it is asserted against, the Court does not

reach the issue of individuality liability for Gutowski and Stevens.

       C. Common Law Tort Claims

       Plaintiff’s causes of action for prima facie tort, intentional infliction of emotional distress,

and negligent infliction of emotional distress derive from Defendants’ alleged acts following

Plaintiff’s termination. See Am. Compl. ¶¶ 35, 38, 41. Plaintiff’s federal causes of action, by

contrast, originate from the termination itself. See id. ¶¶ 21–25, 28, 29–30, 33. The Court “has

an obligation to consider, sua sponte, its exercise of supplemental jurisdiction.” See Weiglein v.

Nat’l Grid, No. 11-CV-809, 2013 U.S. Dist. LEXIS 126344 at *18 n.5 (W.D.N.Y. Aug. 15,

2013). The Court must therefore determine whether it may exercise supplemental jurisdiction

over Plaintiff’s three common law tort claims. See Oneida Indian Nation v. Phillips, 981 F.3d

157, 170 n.62 (2d Cir. 2020) (citations omitted) (noting that a “federal court has authority to

exercise supplemental jurisdiction under 28 U.S.C. § 1367 over claims not within federal

jurisdiction only if there is a related claim that properly invokes the court's subject matter

jurisdiction”). Defendants argue in their brief that the Court lacks supplemental jurisdiction, “as

the basis for these claims is unrelated to [P]laintiff’s claims invoking federal question

jurisdiction in this case.” See Dkt. No. 27 at 3. The Court agrees.

       Where a district court has original jurisdiction in a civil action, it “shall have

supplemental jurisdiction over all other claims that are so related to claims in the action



                                                  9
     Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 10 of 12




within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.” 28 U.S.C. § 1367(a). “Under Section 1367(a), claims

‘form part of the same case or controversy’ when they ‘derive from a common nucleus of

operative fact.’” ADYB Engineered for Life, Inc. v. Edan Admin. Servs., No. 19-CV-7800, 2021

U.S. Dist. LEXIS 59666, at *31 (S.D.N.Y. Mar. 29, 2021) (quoting City of Chicago v. Int’l Coll.

Of Surgeons, 522 U.S. 156, 165 (1997)). In determining “whether claims arise from a common

nucleus of operative fact,” courts look to whether “the [allegations] underlying the federal and

state claims substantially overlapped . . . [or] the federal claim necessarily brought facts

underlying the state claim before the court.” See Kaplan v. Wings of Hope Residence, No. 18-

CV-2972, 2020 U.S. Dist. LEXIS 22374, at *30 (E.D.N.Y. Feb. 7, 2020) (quoting Achtman v.

Kirby, McInerney & Squire LLP, 464 F.3d 328, 335 (2d Cir. 2006)). The Second Circuit has

detailed the circumstances under which a district court has discretion to decline supplemental

jurisdiction, fulfillment of the above criteria notwithstanding:

               Section 1367(c) further provides that a district court may decline to
               exercise supplemental jurisdiction if “(1) the claim raises a novel or
               complex issue of State law, (2) the claim substantially predominates
               over the claim or claims over which the district court has original
               jurisdiction, (3) the district court has dismissed all claims over
               which it has original jurisdiction, or (4) in exceptional
               circumstances, there are other compelling reasons for declining
               jurisdiction.” Accordingly, a district court may refuse to exercise
               supplemental jurisdiction on any one of these four grounds.

Chapman v. Crane Co., 694 F. App'x 825, 828 (2d Cir. 2017) (quoting § 1367(c)).

       Plaintiff realleges and incorporates by reference the allegations underlying his federal

claims into his state causes of action. See Am. Compl. ¶¶ 34, 37, 40. But Plaintiff’s references in

each state cause of action to “[t]he above series of acts” apparently point to Defendants’ alleged

acts following Plaintiff’s termination, not the termination itself. See id. ¶¶ 36, 39, 42. That the

state claims derive solely from Defendants’ alleged acts post-termination is further supported by
                                                  10
     Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 11 of 12




the absence of such claims from Plaintiff’s original complaint. These claims were added on

amendment after the commencement of the administrative proceedings during which Defendants

engaged in the alleged tortious conduct. See id. ¶¶ 34–42. Plaintiff makes no allegation that

Defendants’ alleged acts underlying Plaintiff’s federal claims gave rise to the alleged special

damages or severe emotional distress detailed in his state causes of action. Plaintiff also fails to

allege any temporal overlap between the two sets of allegations.

       For the above reasons, the allegations underlying Plaintiff’s federal claims do not

underlie his state claims and, as such, do not “substantially overlap” with the allegations

underlying the state claims. See Kaplan, 2020 U.S. Dist. LEXIS 22374, at *30 (quoting

Achtman, 464 F.3d at 335). As the allegations underlying the federal and state claims do not

arise from a “common nucleus of operative fact,” the claims do not “‘form part of the same case

or controversy[.]’” See ADYB Engineered for Life, Inc., 2021 U.S. Dist. LEXIS 59666, at *31

(quoting City of Chicago, 522 U.S. at 165). Thus, the Court cannot exercise supplemental

jurisdiction over Plaintiff’s claims for prima facie tort, intentional infliction of emotional

distress, and negligent infliction of emotional distress. Because supplemental jurisdiction is

clearly lacking, the Court need not determine whether it should refuse to exercise supplemental

jurisdiction on § 1367(c) grounds.

V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that Defendants’ motion to dismiss (Dkt. No. 21) is GRANTED in part

and DENIED in part. Plaintiff’s ADA claim against Infinigy may proceed. Plaintiff’s ADA

claims against Stevens and Gutowski, Plaintiff’s USERRA claims against all defendants, and

Plaintiff’s common law tort claims are DISMISSED; and it is further



                                                  11
     Case 1:20-cv-00571-LEK-CFH Document 29 Filed 05/24/21 Page 12 of 12




       ORDERED, that the Clerk serve a copy of this Memorandum-Decision and Order on the

parties in accordance with the Local Rules.

       IT IS SO ORDERED.

DATED:        May 24, 2021
              Albany, New York




                                              12
